Citation Nr: 1820489	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-09 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury (TBI). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and Spouse 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1972 to February 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  In December 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  In February 2016, this matter was remanded for additional development.

The Board's February 2016 remand referred to the AOJ the issue of service connection for a psychiatric disability (raised at the Board hearing); there is no indication that the AOJ has acted on the referral, and this matter is again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2017).


FINDING OF FACT

TBI residuals of a head injury sustained in a fall were not manifested in service, and the preponderance of the evidence is against a finding that the Veteran has, or during the pendency of this claim has had, residuals of a TBI sustained in service.


CONCLUSION OF LAW

Service connection for residuals of a TBI is not warranted. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)
VA's duty to notify was satisfied by a letter dated in November 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the December 2015 hearing, the undersigned identified the issue on appeal, explained what evidence is needed to substantiate the claim, and identified development to be completed.  Following the hearing, the matter was remanded to assist the Veteran in securing evidence to substantiate his claim.  A deficiency in the conduct of the hearing is not alleged.  
The Veteran's service treatment records (STRs) and pertinent postservice private and VA treatment records have been secured.  He was afforded VA examinations in May 2011 and June 2016.  The Board finds the VA examinations (cumulatively) are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303 (d).

To substantiate a claim of service connection, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (i) a layperson is competent to identify the medical condition, (e.g., a broken leg, tinnitus), (ii) the layperson is reporting a contemporaneous medical diagnosis, or (iii) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that he has current disability residual from a TBI in service.  A November 1972 STR notes that the Veteran was hospitalized after falling from his bunk bed and sustaining a facial injury; X-rays revealed a left trimalar fracture; there was no artery or nerve involvement. It was noted that he was inebriated; fell from a top bunk; and hit his head on a dresser on the way down.  There was no history of unconsciousness.  It was noted that he presented lethargic, but easily aroused, with ecchymosis around the left eye.  The impression was ethanol intoxication.  His STRs are silent for brain injury, complaint, diagnosis, or treatment.  On January 1975 service separation examination, his head and neurologic evaluation were normal on clinical evaluation; a TBI and residuals of such injury, were noted in the report of medical history he completed at the time.

On May 2011 VA TBI examination, the Veteran reported symptoms of depression for as long as he could remember, but worse over that last two years.  He reported two episode of vertigo, one approximately 10 years ago, one 25 years prior.  He also reported headaches that began in the 1970's and occurred twice-monthly.  He reported difficulty falling, and staying, asleep and difficulty concentrating (for the last 2 years) .  He denied seizures, balance or coordination problems, weakness or paralysis, fatigue, malaise, mobility or ambulatory problems, memory impairment, bowel or bladder problems, erectile dysfunction, numbness, paresthesia, decreased sense of taste or smell, endocrine dysfunction, or cranial nerve dysfunction.  His score on a Mini Mental Status Exam (MMSE) was 30/30 (unimpaired) .  On physical examination, reflex testing, sensory testing, and motor testing were normal.  The diagnoses were "TBI (possible) resolved, no residuals", tension type headaches and depression.  The examiner opined that there were no residuals of TBI.  He noted that any emotional, behavioral and cognitive signs and symptoms identified are part of a mental disorder and do not reflect residuals of TBI.   

Treatment records from the Veteran's private physician, Dr. S.W.R. from March 2004 to August 2010 notes normal neurologic and psychiatric findings.  It was noted that there was no depression or anxiety and the Veteran was alert, cooperative and pleasant.  A February 2011 private treatment record notes the Veteran's report of depression following the recent death of his daughter.  The Veteran was alert and orient and there was no evidence no memory lapses or loss.  
April 2012 to May 2013 VA mental health assessments note the Veteran's complaints of poor sleep, poor concentration, excessive guilt and depressed mood.  An April 2012 CT scan of the head was normal.  The diagnosis was severe major depression without psychotic features.  July 2014 to November 2015 VA treatment records note diagnoses of chronic PTSD and major depression without psychotic features. 

A November 2015 treatment record from S.W.R. , M.D., notes the Veteran's complaints of increased problems with depression and anxiety.  He notes the Veteran's report of sustaining multiple broken facial bones during service requiring extensive surgery, respiratory support and tracheostomy.  The assessment was depression.  In a November 2015 letter, Dr. S.W.R. stated that the Veteran had been his patient for the last 25 years.  He reported that since that time the overwhelming problems have been recurrent anxiety, depression, severely disturbing dreams and headaches, which he noted dates backs to the Veteran's in service head injury.  He noted that the Veteran is unable to handle stress and has difficulty concentrating and maintaining his job.  Dr. S.W.R opined that the Veteran's mental disorders are "likely related to the head injury he received in the service" 

At the December 2015 videoconference hearing, before the undersigned, the Veteran testified that since his in service head injury, he has experienced headaches, sleep difficulties, sharp pains on the side of his head and social isolation.  He testified that he has problems with memory and concentration.  HIs wife testified that she first met the Veteran in 1975.  She stated that he has kept to himself since they met.  She testified that they avoid places where there is noise and people.  She testified that he has nightmares and headaches. 

On June 2016 VA examination (pursuant to the Board's remand), the Veteran reported anxiety which has increase in severity over the last ten years.  He also reported insomnia, depression and problems concentrating.  The examiner noted that there were no subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI.  She noted that the Veteran's STRs did not reveal any evidence of a TBI.  She acknowledged Dr. S.W.R.'s November 2015 opinion and noted that his private treatment records beginning in 2003 are silent for TBI, until the Veteran filed his claim.  She also noted that Dr. S.W.R. did not provide any objective evidence to support his opinion that the Veteran had a TBI.  The examiner further noted that the Veteran was high functioning years following the fracture in service .  She observed that the Veteran's has diagnoses of major depressive disorder and personality disorder and opined that his symptoms are attributed to mental disorders and are not residuals of TBI.  

While STRs document that the Veteran fell from a bunk in service, sustaining facial trauma, the injuries were not noted to have included a TBI; no complaints or symptoms attributable to, or reflective of, a TBI were noted.  On service separation examination no complaints or findings pertaining to TBI were noted, either on clinical evaluation or in an associated report of medical history.  Furthermore, there is no objective evidence of complaints or findings attributed or possibly attributable to a TBI prior to the Veteran's filing of his instant claim seeking service connection for TBI.  

The Veteran's stated theory of entitlement presents a medical question that is beyond the scope of common knowledge or resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He alleges that his more recently documented complaints of headaches and mental problems, to include depression, are residuals of a TBI in service.  

To the extent that he and his wife report that his mental issues and headaches have been present continuously since service (and his private physician's statement at least indirectly appears to support their accounts), they are contradicted by contemporaneous clinically recorded data, including not only the normal findings on service separation examination but also the private provider's treatment records which do not show such complaints prior to 2011.  By virtue of being documented in a clinical setting and contemporaneous those reports merit greater probative value than the recent accounts of continuity.  

Consequently, the question that must be addressed is whether or not the Veteran's current symptoms and complaints claim to be TBI residuals may be etiologically related to his remote fall from a bunk in service when there is no evidence of continuity.  The opinions by the Veteran's private physician supporting the  claim are contradicted by that provider's own records of the Veteran's treatment.  While he more recently has suggested that the symptoms had their onset some 25 years ago (still at least a dozen years after service) his treatment records do not note mental health problems or any neurologic complaints prior to 2011 (when depression secondary to the death of a daughter was noted).  Dr. S.W.R.'s statements attributing the Veteran's current problems (most prominently a diagnosis of depression) to a head injury in service are conclusory (without rationale) and lack probative value.

The Board finds more probative in this matter, and persuasive, the reports of the May 2011 and June 2016 VA examinations, when the examiners conducted extensive testing for residuals of TBI, and found no abnormalities attributable to a TBI.  Instead, the providers found that the Veteran had symptoms attributable to a psychiatric disability (and unrelated to TBI).  The opinions reflect the providers' familiarity with the Veteran's medical history, cite to the clinical and factual data that weigh against the Veteran's claim, including silence regarding TBI in STRs, silence of any reports of TBI in postservice evidence until decades after service (during which the Veteran was described as high-functioning), and the absence of any current clinical findings that are identifiable as TBI residuals.  

The opinions of the Veteran himself and his wife are not probative evidence regarding whether his current reported symptoms (to include depression and headaches) are residuals of a TBI in service.   While they are competent to observe symptoms detectable through the senses, they are laypersons and therefore not competent to establish by their opinions that those symptoms are residuals of a remote injury in service (when the symptoms were not noted).  As was noted above, that is a medical question.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of a TBI.  Therefore, the doctrine of reasonable doubt does not apply.  The appeal in the matter must be denied.

ORDER

Service connection for residuals of TBI is denied


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


